                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                          CASE NO.: 1:18CR68-RJC-WCM


 UNITED STATES OF AMERICA

                  v.

 WANDA SKILLINGTON GREENE



                               NOTICE OF UNAVAILABILITY

       NOW COMES NOW COMES undersigned counsel Noell P. Tin, and requests that this
Court not schedule any matters that would require the undersigned counsel’s appearance in court
during the following weeks:

   •   July 22-26, 2019;

   •   September 9-13, 2019; and

   •   September 16-20, 2019


       The undersigned will be out of state (in July) and out of the country (in September) for
vacations that have been scheduled on those dates. In addition, the undersigned has noticed

secured leave periods in state court during those dates. The undersigned presently has no court

appearances scheduled for those dates. These secure leave periods are not being designated for

the purpose of delaying, hindering or interfering with the timely disposition of this matter.




                                                 1

       Case 1:18-cr-00088-RJC-WCM Document 55 Filed 06/18/19 Page 1 of 3
Dated: June 18, 2019

                             Respectfully submitted,

                             /s/ Noell P. Tin
                             TIN FULTON WALKER & OWEN PLLC
                             301 East Park Avenue
                             Charlotte, N.C. 28203
                             T: (704) 338-1220
                             F: (704) 338-1312
                             ntin@tinfulton.com
                             Counsel for Ms. Greene




                                2

Case 1:18-cr-00088-RJC-WCM Document 55 Filed 06/18/19 Page 2 of 3
                               CERTIFICATE OF SERVICE


       The undersigned hereby certifies that he has served the foregoing pleading with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to opposing
counsel:

                                    Richard Edwards
                                    Assistant U.S. Attorney
                                    richard.edwards22@usdoj.gov


       Dated: June 18, 2019
                                                   /s/ Noell P. Tin




                                               3

      Case 1:18-cr-00088-RJC-WCM Document 55 Filed 06/18/19 Page 3 of 3
